Case 9:19-cv-81665-KAM Document 13 Entered on FLSD Docket 05/06/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  HOWARD COHAN,

         Plaintiff,
                                                         CASE NO.: 9:19-cv-81665-KAM
  vs.


  CONSOLIDATED BURGER B, LLC
  d/b/a BURGER KING

        Defendant(s).
  ____________________________________/
               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         The Plaintiff, HOWARD COHAN and the Defendant, CONSOLIDATED BURGER B,

  LLC, d/b/a BURGER KING, (the Parties) hereby stipulate that (1) the Parties have settled this

  action; (2) Plaintiff voluntarily dismisses this action with prejudice against CONSOLIDATED

  BURGER B, LLC, d/b/a BURGER KING; (3) the Parties shall bear their own costs and fees except

  as provided for in the Parties’ Settlement Agreement; and (4) the Parties condition the stipulation

  upon this Court entering an order retaining jurisdiction to enforce the terms of the Parties’

  Settlement Agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012).

         RESPECTFULLY SUBMITTED May 6, 2020.

   By: /s/ Gregory S. Sconzo                       By: /s/ Daniel E. Harrell
   Gregory S. Sconzo, Esq.                         DANIEL E. HARRELL
   Florida Bar No.: 0105553                        Florida Bar Number: 105222
   Sconzo Law Office, P.A.                         dharrell@clarkpartington.com
   3825 PGA Boulevard, Suite 207                   MATTHEW M. COUCH
   Palm Beach Gardens, FL 33410                    Florida Bar Number: 0098916
   Telephone: (561) 729-0940                       mcouch@clarkpartington.com
   Facsimile: (561) 491-9459                       CLARK PARTINGTON
   Service Email: sconzolaw@gmail.com              P.O. Box 13010
   Email: greg@sconzolawoffice.com                 Pensacola, FL 32591-3010
   Attorney for Plaintiff                          Phone: (850) 434-9200
                                                   Fax: (850) 432-7340
                                                   Attorney for Defendant

                                                  1
Case 9:19-cv-81665-KAM Document 13 Entered on FLSD Docket 05/06/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 6, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record in this action via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       _ /s/ Gregory S. Sconzo
                                                       Gregory S. Sconzo, Esq.




                                                   2
